Citation Nr: 1216949	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-13 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder, to include arthritis.

4.  Entitlement to service connection for osteoarthritis of multiple joints, including the shoulders, legs, and feet.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and August 2007 decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran asserts that his claimed disabilities are the result of service, to include exposure to loud noises during service for the tinnitus and bilateral hearing loss claims.  In his application for VA benefits, he indicated that he began receiving treatment for his disabilities at the Birmingham VA Medical Center in the 1970s, after his discharge from service.  

A review of the record shows that the oldest VA medical records which have been obtained are dated in September 2006.  Although the September 2006 record appears to be the Veteran's Primary Care New Visit, when reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The older VA medical records from the Birmingham VA Medical Center, dated from April 1971 forward should be obtained in compliance with VA's duty to assist.  If they are unavailable, that should be so indicated.  In addition, the current records from this facility should also be obtained.  

Further, the Veteran should be afforded a VA examination to determine if he has hearing loss and/or tinnitus that is etiologically related to his active service.  In addition, the RO should verify if the Veteran had any periods of active duty training or inactive duty training during his National Guard service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service personnel records from his period of active duty from April 1968 to April 1971, as well as from his subsequent service with the National Guard.  

Also, verify the Veteran's complete dates of service with the National Guard, to include all periods of active duty for training and inactive duty for training. 

2.  Obtain and associate with the claims file copies of the Veteran's complete treatment records, to include any archived records, from the Birmingham VA Medical Center, dated from April 1971 forward.  If records dated prior to 2006 are not available, that should be indicated and documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and reviewed by the examiner.

The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.

The examiner should opine as to whether it is at least as likely as not (50% or greater probability) that any current hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service noise exposure.  In providing this opinion, the examiner should discuss the significance of the change in the Veteran's hearing acuity as shown on his entrance examination in February 1968 and on his separation examination in November 1970.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

